DETAILED ACTION

Response to Arguments
	The applicant’s arguments have been fully considered but are moot due to the new grounds of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. US 20190286147 A1 (hereinafter Matsunaga) in view of Nayak US 20200167575 A1 (hereinafter Nayak), Berntorp et al. US 20180284785 A1 (hereinafter Berntorp), and Clarke et al. US 20150153735 A1 (hereinafter Clarke).

	With regard to claim 1, Matsunaga discloses a vehicle control system that controls a vehicle capable of performing automated driving ([0017] “FIG. 1 is a constitution diagram of a vehicle system using a vehicle control device according to an embodiment.”), the vehicle control system comprising:
a first controller configured to generate a target trajectory for the automated driving based on a travel plan of the vehicle ([0041] “…the first control unit 120 includes a recognition unit 130 and an action plan generation unit 140. Examiner notes that the plan generation unit 140 generates a trajectory: [0048] “The acquisition unit 162 acquires information on the target trajectory (a trajectory point) generated by the action plan generation unit 140…”);
and a second controller configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows the target trajectory ([0047] “The second control unit 160 controls the traveling driving force output device 200, the brake device 210, and the steering device 220 so that the subject vehicle M passes through the target trajectory…”), wherein, during the automated driving, the second controller is configured to:
control a travel control amount which is a control amount of the vehicle travel control ([0007] “…the driving control unit suppresses the control of moving the subject vehicle…” Examiner notes that the suppression of control is a process of changing the amount of automated control (i.e. controlling a travel control amount).);
acquire driving environment information indicating a driving environment around the vehicle ([0007] “…a recognition unit that recognizes a surrounding situation of a subject vehicle…” [0042] “The recognition unit 130 recognizes states such as the position, the speed and the acceleration of the object around the subject vehicle M…”);
Matsunaga does not explicitly disclose the following elements:
determine an expected time-to-collision between the vehicle and an obstacle based on the driving environment information;
wherein, the first controller includes a memory device in which information of an intervention suppression area indicating a geographical area for suppressing intervention of the travel control amount by the preventive safety control is stored,
wherein, when the vehicle does not travel in the intervention suppression area during the automated driving, the second controller is configured to:
determine whether the expected time-to-collision between the vehicle and the obstacle is less than a first predetermined threshold;
and upon determination that the expected time-to-collision between the vehicle and the obstacle is less than the first predetermined threshold, determine a first preventative safety control for intervening in the travel control amount so as to prevent or avoid a collision between the vehicle and the obstacle, and execute the first preventative safety control, and wherein, when the vehicle travels in the intervention suppression area during the automated driving, the second controller is configured to:3Application Serial No.: 17/096,156
Docket No.: 94361-71 (08TMCD16602PA)determine whether the expected time-to-collision between the vehicle and the obstacle is less than a second predetermined threshold, the second predetermined threshold being less than the first predetermined threshold;
and upon determination that the expected time-to-collision between the vehicle and the obstacle is less than the second predetermined threshold, determine a second preventative safety control for intervening in the travel control amount so as to prevent or avoid the collision between the vehicle and the obstacle, and execute the second preventative safety control.
 However, Nayak does disclose wherein, the first controller includes a memory device in which information of an intervention suppression area indicating a geographical area for suppressing intervention of the travel control amount by the preventive safety control is stored (Examiner notes that Nayak discloses a memory that stores map data regarding a segment of the road (i.e. a geographical location): [0005] “According to another embodiment, a system for prediction of a physical divider on a road is provided. The system comprises at least one memory configured to store instructions and at least one processor configured to execute the instructions to retrieve vehicular sensor data, map data, or a combination thereof captured over a predefined period of time for at least one segment of the road.” Examiner notes that the map data as disclosed by Nayak includes areas indicating a necessity for manual control (i.e. an intervention suppression area): [0085] “…then processes the map and sensor data to make a physical divider prediction. In this example, the machine learning model 115 predicts that there is no physical divider on the segment. This prediction then triggers the vehicle system 901 to present a notification or an alert message 905 to indicate that that the vehicle is approaching an area with no physical divider and instructs the driver to take manual control for the segment.”),
Additionally, Berntorp discloses determine an expected time-to-collision between the vehicle and an obstacle based on the driving environment information ([0117] “…the time-to-collision between the feasible trajectory of the vehicle with the trajectory of the motion planner of the host vehicle is calculated.”);
wherein, when the vehicle does not travel in the intervention suppression area during the automated driving ([0076] “For example, if the scenario is highway driving, where the velocities in general are high, one embodiment sets the threshold differently than a threshold for the urban driving.”),
and upon determination that the expected time-to-collision between the vehicle and the obstacle is less than the first predetermined threshold, determine a first preventative safety control for intervening in the travel control amount so as to prevent or avoid a collision between the vehicle and the obstacle ([0117] “…adjusts the trajectory in response to input commands received from the collision avoidance module.”),
and execute the first preventative safety control ([0117] “…adjusts the trajectory in response to input commands received from the collision avoidance module.”),
and wherein, when the vehicle travels in the intervention suppression area during the automated driving ([0076] “For example, if the scenario is highway driving, where the velocities in general are high, one embodiment sets the threshold differently than a threshold for the urban driving.”),
3 the second predetermined threshold being less than the first predetermined threshold ([0076] “For example, if the scenario is highway driving, where the velocities in general are high, one embodiment sets the threshold differently than a threshold for the urban driving.”);
and upon determination that the expected time-to-collision between the vehicle and the obstacle is less than the second predetermined threshold, determine a second preventative safety control for intervening in the travel control amount so as to prevent or avoid the collision between the vehicle and the obstacle, and execute the second preventative safety control. ([0117] “…adjusts the trajectory in response to input commands received from the collision avoidance module.” Examiner notes that since the threshold is different in the area of highway driving versus urban driving, the trajectory adjustment is different accordingly- i.e., a “second safety control”.)
Examiner notes that Berntorp encompasses setting different thresholds for different driving areas, but only lacks an explicit recitation of whether a time-to-collision is less than a predetermined threshold. However, Clarke discloses determine whether the expected time-to-collision between the vehicle and the obstacle is less than a [first/ second] predetermined threshold ([0352] “…if the indicator of intercept time indicates that a target object is within a particular intercept threshold…”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle control system as disclosed by Matsunaga by adding the memory, two communicating systems for vehicle control, and the deactivation of autonomous driving mode as disclosed by Nayak in order to store suppression area information, allocate functions to specific parts of the system, and limit the behavior of the autonomous vehicle to avoid undesired driving situations. Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle control system as disclosed by Matsunaga by adding the collision avoidance responses for highway and urban driving as disclosed by Berntorp and the threshold determination as disclosed by Clarke in order to apply collision avoidance to different types of driving areas.

With regard to claim 5, modified Matsunaga discloses The vehicle control system according to claim 1,
Matsunaga additionally discloses wherein, the target trajectory includes a trajectory facing a blind area formed by a specific obstacle (Fig. 4; [0064] “In the example of FIG. 4, it is assumed that the recognizable range AR2 is less than the predetermined range by the objects OB1 and OB2. In this case, the intersection road recognition determination unit 132 determines that the situation of the intersection road is not able to be sufficiently recognized.” Examiner notes that OB1 and OB2 narrow the vehicle’s field of view; i.e., they introduce blind spots. Fig. 4 shows trajectories K3# and K4# facing those blind areas.),
and wherein, the intervention suppression area includes a specific area around the blind area. ([0063] “However, in a case where it is determined that the situation of the intersection road is not able to be sufficiently recognized… the intersection road driving control unit 142 suppresses the control of moving the subject vehicle M” Examiner notes that Matsunaga discloses an intersection in which vehicle control is suppressed (i.e. a suppression area around the blind area).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle control system as disclosed by modified Matsunaga by adding the suppression area around a blind area as disclosed by Matsunaga in order to limit the behavior of the autonomous vehicle to avoid undesired driving situations when navigation an area with a blind spot.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. US 20190286147 A1 (hereinafter Matsunaga) in view of Nayak and Park US 20200327317 A1 (hereinafter Park).

With regard to claim 4, modified Matsunaga discloses The vehicle control system according to claim 1,
Matsunaga additionally discloses wherein, the target trajectory includes a trajectory that stops at the stop area ([0068] “…the intersection road driving control unit 142 may adjust the target trajectory until the subject vehicle M temporarily stops at the position of the temporary stop line SL.”),
and wherein, the intervention suppression area includes a specific area around the stop area. ([0063] “However, in a case where it is determined that the situation of the intersection road is not able to be sufficiently recognized… the intersection road driving control unit 142 suppresses the control of moving the subject vehicle M”) Examiner notes that Matsunaga discloses an intersection in which vehicle control is suppressed (i.e. a suppression area) and in which there is a temporary stop line (i.e. a stop area). Matsunaga therefore discloses a suppression area that includes a specific area around the stop area.
Matsunaga does not explicitly disclose the following elements. However, Park does disclose wherein, the vehicle includes a commercial vehicle that stops at a stop area, ([0011] “…a controller configured to determine whether to stop the unmanned autonomous vehicle at a bus stop…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle control system as disclosed by modified Matsunaga by adding the suppression area around a stop area as disclosed by Matsunaga in order to limit the behavior of the autonomous vehicle to avoid undesired driving situations when navigation an area with a stop area. Additionally, it would have been obvious to add the autonomous bus that stops at a bus stop as disclosed by Park in order to apply the control system in a commercial vehicle such as a bus or rideshare vehicle and stop at appropriate stop areas to pick up or deliver passengers.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. US 20190286147 A1 (hereinafter Matsunaga) in view of Nayak, Berntorp et al. US 20180284785 A1 (hereinafter Berntorp), and Clarke et al. US 20150153735 A1 (hereinafter Clarke), and Altmannshofer et al. US 20180162409 A1 (hereinafter Altmannshofer).

With regard to claim 6, Matsunaga discloses A vehicle control system that controls a vehicle capable of performing automated driving ([0017] “FIG. 1 is a constitution diagram of a vehicle system using a vehicle control device according to an embodiment.”), the vehicle control system comprising:
a first controller configured to generate a target trajectory for the automated driving based on a travel plan of the vehicle ([0041] “…the first control unit 120 includes a recognition unit 130 and an action plan generation unit 140. Examiner notes that the plan generation unit 140 generates a trajectory: [0048] “The acquisition unit 162 acquires information on the target trajectory (a trajectory point) generated by the action plan generation unit 140…”);
and a second controller configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows the target trajectory ([0047] “The second control unit 160 controls the traveling driving force output device 200, the brake device 210, and the steering device 220 so that the subject vehicle M passes through the target trajectory…”), wherein, during the automated driving, the second controller is configured to:
control a travel control amount which is a control amount of the vehicle travel control ([0007] “…the driving control unit suppresses the control of moving the subject vehicle…” Examiner notes that the suppression of control is a process of changing the amount of automated control (i.e. controlling a travel control amount).);
acquire driving environment information indicating a driving environment around the vehicle ([0007] “…a recognition unit that recognizes a surrounding situation of a subject vehicle…” [0042] “The recognition unit 130 recognizes states such as the position, the speed and the acceleration of the object around the subject vehicle M…”);
wherein, the target trajectory includes passage of a signalized intersection upon which a traffic light is provided (Examiner notes Matsunaga discloses generating a target trajectory: [0048] “The acquisition unit 162 acquires information on the target trajectory (a trajectory point) generated by the action plan generation unit 140…” Examiner also notes that this trajectory can include passage through a signalized intersection upon which a traffic light is provided: [0043] “The recognition unit 130 recognizes a temporary stop line, an intersection road, a traffic signal, a crosswalk, a toll gate, and other road events.”),
Matsunaga does not explicitly disclose the following elements:
determine an expected time-to-collision between the vehicle and an obstacle based on the driving environment information;
wherein, the first controller includes a memory device in which information of an intervention suppression area, which is a geographical area for suppressing intervention in the travel control amount by the preventive safety control, is stored
wherein, in the case of not passing through the signalized intersection during the automated driving, the second controller is configured to: determine whether the expected time-to-collision between the vehicle and the obstacle is less than a first predetermined threshold; and upon determination that the expected time-to-collision between the vehicle and the obstacle is less than the first predetermined threshold, determine a first preventative safety control for intervening in the travel control amount so as to prevent or avoid a collision between the vehicle and the obstacle, and execute the first preventative safety control, and
wherein, (…) during the automated driving, the first controller is configured to output a suppression instruction to the second controller
and wherein, upon receiving the suppression instruction, the second controller is configured to determine whether the expected time-to-collision between the vehicle and the obstacle is less than a second predetermined threshold, the second predetermined threshold being less than the first predetermined threshold, and5Application Serial No.: 17/096,156Docket No.: 94361-71 (08TMCD16602PA) upon determination that the expected time-to-collision between the vehicle and the obstacle is less than the second predetermined threshold, determine a second preventative safety control for intervening in the travel control amount so as to prevent or avoid the collision between the vehicle and the obstacle, and execute the second preventative safety control.
in the case of passing through the signalized intersection: when the vehicle travels through the intervention suppression area and the traffic light is an indication of priority travel
However, Nayak does disclose determine an expected time-to-collision between the vehicle and an obstacle based on the driving environment information ([0117] “…the time-to-collision between the feasible trajectory of the vehicle with the trajectory of the motion planner of the host vehicle is calculated.”);
wherein, the first controller includes a memory device in which information of an intervention suppression area, which is a geographical area for suppressing intervention in the travel control amount by the preventive safety control, is stored (Examiner notes that Nayak discloses a memory that stores map data regarding a segment of the road (i.e. a geographical location): [0005] According to another embodiment, a system for prediction of a physical divider on a road is provided. The system comprises at least one memory configured to store instructions and at least one processor configured to execute the instructions to retrieve vehicular sensor data, map data, or a combination thereof captured over a predefined period of time for at least one segment of the road.” Examiner notes that the map data as disclosed by Nayak includes areas indicating a necessity for manual control (i.e. an intervention suppression area): [0085] “…then processes the map and sensor data to make a physical divider prediction. In this example, the machine learning model 115 predicts that there is no physical divider on the segment. This prediction then triggers the vehicle system 901 to present a notification or an alert message 905 to indicate that that the vehicle is approaching an area with no physical divider and instructs the driver to take manual control for the segment.”),
Additionally, Berntorp discloses wherein, in the case of not passing through the [suppression area] during the automated driving, ([0076] “For example, if the scenario is highway driving, where the velocities in general are high, one embodiment sets the threshold differently than a threshold for the urban driving.”),
and upon determination that the expected time-to-collision between the vehicle and the obstacle is less than the first predetermined threshold, determine a first preventative safety control for intervening in the travel control amount so as to prevent or avoid a collision between the vehicle and the obstacle, and execute the first preventative safety control, ([0117] “…adjusts the trajectory in response to input commands received from the collision avoidance module.”)
wherein, (…) during the automated driving, the first controller is configured to output a suppression instruction to the second controller (Examiner notes that Nayak discloses a server-side computer (i.e. a first controller) and a local component (i.e. the vehicle) (i.e. a second controller): [0081] FIG. 8A illustrates an example architecture 801 in which the machine learning model 115 is instantiated on a network component (e.g., the physical divider platform 113). In this way, the processing needed by the machine learning model 115 is provided on the server side, where computing resources (e.g., processing power, memory, storage, etc.) is generally greater than at a local component (e.g., the vehicle 103).” Examiner also notes that Nayak discloses a machine learning model (which is established to be contained in a server-side computer (i.e. a first controller) in at least one embodiment) that leads to an instruction sent to the vehicle (i.e. a second controller) to deactivate the autonomous driving mode (i.e. output a suppression instruction): [0085] “…the machine learning model 115 predicts that there is no physical divider on the segment. This prediction then triggers the vehicle system 901 to present a notification or an alert message 905 to indicate that that the vehicle is approaching an area with no physical divider and instructs the driver to take manual control for the segment. In addition, the vehicle system 901 can deactivate the autonomous driving mode…”) 
the second predetermined threshold being less than the first predetermined threshold ([0076] “For example, if the scenario is highway driving, where the velocities in general are high, one embodiment sets the threshold differently than a threshold for the urban driving.”),
and5Application Serial No.: 17/096,156Docket No.: 94361-71 (08TMCD16602PA) upon determination that the expected time-to-collision between the vehicle and the obstacle is less than the second predetermined threshold, determine a second preventative safety control for intervening in the travel control amount so as to prevent or avoid the collision between the vehicle and the obstacle, and execute the second preventative safety control. ([0117] “…adjusts the trajectory in response to input commands received from the collision avoidance module.” Examiner notes that since the threshold is different in the area of highway driving versus urban driving, the trajectory adjustment is different accordingly- i.e., a “second safety control”.)
Examiner notes that Berntorp encompasses setting different thresholds for different driving areas, but lacks an explicit recitation of whether a time-to-collision is less than a predetermined threshold. However, Clarke discloses determine whether the expected time-to-collision between the vehicle and the obstacle is less than a first predetermined threshold ([0352] “…if the indicator of intercept time indicates that a target object is within a particular intercept threshold…”);
Examiner also notes that Berntorp lacks an explicit recitation of a signalized intersection as a suppression area, however, Altmannshofer discloses this: Altmannshofer discloses determining whether a traffic light passing status (i.e. color of the light) (i.e. indication of priority travel): [0025] “…the determined traffic light status may be determined being a passing status allowing the vehicle to pass the traffic light. For example, a passing status may be defined as duration, wherein the traffic light is in a green light phase.” Examiner also notes that Altmannshofer discloses switching to a manual driving state [0083] “…the apparatus for controlling a vehicle may be characterized by a human machine interface. Preferably, the human machine interface may be configured to output a first signal to the driver of the vehicle if it is determined that the vehicle can pass the traffic light by manual operation of the driver…” Examiner finally notes that this switch is made in reaction to the passing status of the traffic light: [0098] “…controlling a vehicle may be characterized in that the determination, whether the vehicle can pass the traffic light during a passing status by manual override…"
Additionally, Altmannshofer discloses in the case of passing through the signalized intersection: when the vehicle travels through the intervention suppression area and the traffic light is an indication of priority travel (Examiner notes that Altmannshofer discloses determining whether a traffic light passing status (i.e. color of the light) (i.e. indication of priority travel): [0025] “…the determined traffic light status may be determined being a passing status allowing the vehicle to pass the traffic light. For example, a passing status may be defined as duration, wherein the traffic light is in a green light phase.” Examiner also notes that Altmannshofer discloses switching to a manual driving state [0083] “…the apparatus for controlling a vehicle may be characterized by a human machine interface. Preferably, the human machine interface may be configured to output a first signal to the driver of the vehicle if it is determined that the vehicle can pass the traffic light by manual operation of the driver…” Examiner finally notes that this switch is made in reaction to the passing status of the traffic light: [0098] “…controlling a vehicle may be characterized in that the determination, whether the vehicle can pass the traffic light during a passing status by manual override…"),
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle control system as disclosed by Matsunaga by adding the memory as disclosed by Nayak in order to store suppression area information. Additionally, it would have been obvious to add the two communicating systems for vehicle control as disclosed by Nayak in order to allocate functions to specific parts of the system. Furthermore, it would have been obvious to add the deactivation of autonomous driving mode as disclosed by Nayak in order to limit the behavior of the autonomous vehicle to avoid undesired driving situations. Finally, it would have been obvious to add the determining of a traffic light status and accordingly switching to a manual driving state as disclosed by Altmannshofer in order to limit the behavior of the autonomous vehicle to avoid undesired driving situations in an intersection with a traffic light.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664